Order, Supreme Court, New York County, entered January 31, 1978, denying defendants’ motion for summary judgment dismissing the complaint on the grounds plaintiff is not the real party in interest and has failed to join an indispensable party, unanimously affirmed, with $75 costs and disbursements of this appeal payable to respondent. Special Term acted properly in denying defendants’ motion "any form of assignment which purports to assign or transfer a chose in action confers upon the transferee such title or ownership as will enable him to sue upon it. This is true even though the assignment is for the purpose of suit only and the transferee is obligated to account for the proceeds of suit to his assignor.” (Titus v Wallick, 306 US 282, 289; see, also, Allen v Brown, 44 NY 228; Meeker v Claghorn, 44 NY 349; Gellens v 11 West 42nd St., 259 App Div 435, mot for lv to app den 259 App Div 1002.) Plaintiff is entitled to summary judgment on this issue and we hold, as a matter of law, that he is the proper party plaintiff. Defendants’ other contention is devoid of any merit. Concur— Kupferman, J. P., Evans, Lane and Sullivan, JJ.